DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubischer et al. (US Publication 2016/0375860).
In regards to claim(s) 18-23, Lubischer et al. discloses the claimed limitations including a steering column assembly (14) of a vehicle comprising:
a steering column shaft (16);
a steering input device (18) coupled to the steering column shaft;
an energy absorbing mechanism (40 and/or 42) operatively engaged with at least one of the steering column shaft and the steering input device;


at least one signal from a steering column shaft component to a controller to indicate whether the steering column shaft is in the driving position or the retracted position based on information from a decoupling assembly or a steering column adjustment assembly (Reference is made to Paragraphs 0020 (sensor (48) may be incorporated in other devices), 0023 (ADAS detects position from the detection device (48)) and 0030); and
engaging the energy absorbing mechanism (40 and/or 42) to be operational when the steering column shaft is in the extended driving position, as indicated by the at least one signal, the energy absorbing mechanism being non-operational when the steering column shaft is not fully extended to the driving position (Reference is made to Paragraphs 0030-0035);
wherein the energy absorbing mechanism includes at least one of an airbag (42) and a steering column energy absorbing mechanism (40);
further comprising a torque interface assembly (34);
further comprising at least one sensor (Reference is made to Paragraph 0020);

further comprising re-coupling the steering column shaft with a steering gear when the steering column shaft is in the extended, driving position (Reference is made to Paragraphs 0024 (inherent) and 0030 (interlock));
wherein the vehicle includes an autonomous driving assisted steering system (98), the method further comprising allowing the autonomous driving assisted steering system to provide directional control before the steering column shaft is in the extended, driving position (Reference is made to Paragraphs 0023-0024);
wherein a driver of the vehicle provides directional control in the extended, driving position (Reference is made to Paragraphs 0023-0024);
further comprising:
translating a steering column shaft from the extended, driving position to the retracted position; and,
sending at least one signal from the steering column shaft component to the controller when the steering column shaft is in the retracted position (Reference is made to Paragraphs 0020, 0022-0024, 0030 and 0032-0034);
wherein the vehicle includes an autonomous driving assisted steering system, the method further comprising activating the autonomous driving assisted steering system to provide directional control when the steering column shaft is moved from the extended, driving position (Reference is made to Paragraphs 0020, 0022-0024, 0026, 0030 and 0032-0034).
Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.  The grounds and art of record remain unchanged, only the formatting of the rejection has changed to mimic the amendment filed October 20, 2021.
The amendments do not serve to overcome the prior art rejection of record or simplify the issues for appeal.
The claim limitations recite "operational" and "non-operational", the energy absorbing mechanism would clearly be non-operational when the steering column is in the retracted/stowed position as the steering column would not be able to move to dissipate any of the impact energy.  Regarding the positions between fully retracted and fully extended, the limitations do not specifically require the energy absorbing mechanism to be "non-operational" at every point between fully retracted and fully extended as the fully retracted position is covered in the "when the steering column is not fully extended to the driving position".  For the sake of argument, examiner notes that regarding the "not fully extended" and "non-operational" limitations the energy absorbing mechanism may be said to be “non-operational” or at least not fully "operational" at points between the fully extended and fully retracted positions, as it would not be able to fully or potentially at all absorb impact energy (typically the steering column energy absorption is accomplished by the steering column riding down (retracting) in response to an impact energy).  If not in the fully extended locked position it is unclear if the energy absorbing mechanism would be functional on any level.  Nevertheless, examiner maintains the limitations fail to read over the prior art rejection of record and the arguments have been fully addressed.
.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                                                                                                                                                                                                                                
BARRY GOODEN JR
Primary Examiner
Art Unit 3616